*284On Petition for a Rehearing.
Howk, J.
Appellant asks a rehearing in this case, as we understand its learned Counsel, not so much on account of what is decided in our former opinion, as on account of what, as counsel claim, we then failed to decide. It is shown by the record of this cause that, on the trial thereof, while appellee was on the stand as a witness, he was asked by appellant, on cross-examination, the following questions, namely t
1. “What was this work you were doing at East St. Louis?”
2. “What were you doing out there at East St. Louis?”" Objections were made, on behalf of appellee, to his answering each of these questions, when appellant’s counsel stated to the court that they offered to prove, by the answer to the first question, that with the same pile-driver and crew appellee, immediately upon quitting the ground at bridge 6,, went to work at East St. Louis, and continued there for sixty days at work, with the same crew; and by the answer to the second question, that appellee made, the same profit at East St. Louis that he would have made if he had continued at work on bridge 6. Appellee’s objections to each of such questions were sustained by the court, and appellant excepted, and assigned such rulings as causes nine and ten in its motion for a new trial. It is true, as appellant’s counsel claim, that we did not in terms notice these rulings in our' original .opinion ; but we showed then, we think, that there was no error in either of these rulings by holding, as we did, that the burden was on the defendant to prove that plaintiff could have procured, or did procure, other work from which profits would have accrued, or did accrue, which profits ought to be deducted from the estimated damages. In other words, the proof of such profits was a part of the defence, to be introduced at the proper time. It is apparent, we think, from the examination in chief of appellee as a witness, that *285the questions above quoted, propounded to him by appellant, were not competent or legitimate on cross-examination j and it was on this ground, we doubt not, that the learned trial court sustained the objections to each of such questions. There was no error in either of such rulings..
The petition for a rehearing is overruled, with costs.
Filed Deo. 30, 1887.